Citation Nr: 1515389	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-31 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from November 1986 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case regarding the two issues on appeal for the following reasons.  Regarding the claim of service connection for tuberculosis, the Veteran maintains that he had tuberculosis infection in service for which he was treated with medication.

Service treatment records show that during service the Veteran tested positive on PPD (purified protein derivative) for tuberculosis exposure.  A number of service treatment records contain assessments of "tuberculin PPD nonspecific reaction without active tuberculosis" and "tuberculin PPD induration positive interpretation" for which these records have listed the following medications taken: Pyridoxine and Isoniazid.  A November 2007 service treatment record noted that the Veteran was recently diagnosed with TB (tuberculosis) exposure and started on INH (Isoniazid, also known as isonicotinic acid hydrazide).

In a January 2008 report of medical history the Veteran reported that he had or had had tuberculosis for which he was taking medication.  However, in a February 2008 report of medical history, the Veteran reported he had not had tuberculosis.  None of the service treatment records or post-service medical treatment records contains a diagnosis of an active tuberculosis infection, or of any latent tuberculosis, or of any disabling residuals of a tuberculosis exposure.

The report of a September 2012 VA examination shows a diagnosis of "positive TB test" in 2007.  At that examination the Veteran reported a history that he was told in 2006 that he had a positive TB test and was started on medication in 2007.  The report noted a history of taking medication for nine months from 2007 to 2008 (Isoniazid and Pyridoxine); with no further follow-up since then.  The report recorded that the Veteran had no past or current symptoms attributed to TB.  

The September 2012 examination report contains findings of no pulmonary tuberculosis, and no diagnosis of non-pulmonary tuberculosis.  The report noted that the most recent imaging studies (chest x-ray), performed in August 2007, showed no acute infiltrates, pleural effusion, pneumothorax or pulmonary edema.  That x-ray report contained an impression of no acute cardiopulmonary pathology.  

The September 2012 VA examination report also contains a Disability Benefits Questionnaire, which contains an affirmative answer to the question of "Does the Veteran now have or has he ever been diagnosed with active or latent tuberculosis."  It appears that this answer may be a clerical error.  The evidence on file indicates that the Veteran has had a positive skin test for TB exposure in service without active disease, which consistent with an alternative answer in the questionnaire: "has the Veteran had a positive skin test for TB without active disease?"  

The distinction is important, as the answer makes a difference in the determination of the Veteran's claim.  A remand is necessary to obtain clarification as to whether or not the Veteran has been diagnosed with active or latent tuberculosis (at any point during the claim process), as opposed to merely having had a positive skin test for TB exposure, without active disease.

With respect to the claimed sleep apnea, the examiner at the September 2012 VA examination opined that the Veteran's sleep apnea was less likely than not incurred in or caused by in-service injury, event, or illness.  That opinion was based on the premise that the Veteran had been diagnosed in service with a "non-organic" sleep disorder in service, and that there was no evidence on file to suggest that the Veteran had sleep apnea during service.
However, there are service treatment records containing evidence indicating that the Veteran may have had sleep apnea in service.  A February 2008 record of medical care in service noted that the Veteran was having difficulty in all aspects of sleeping consistent with depression.  That report also noted findings that the Veteran: had heroic snoring; was constantly lethargic; and had "?apneic episodes since wife can't tolerate staying in the same room with him."  Based on these findings, that treatment provider requested that a sleep disorder be ruled out.  Other service treatment records indicate that a sleep study consultation was planned.  There is also a notation in a February 2008 treatment record of "He is also waiting a consult for a sleep study."  However, there is no evidence that a sleep study was ever conducted in service.

Also with respect to the sleep apnea claim, the September 2012 VA examination opinion does not consider whether the etiology of the Veteran's diagnosed obstructive sleep apnea may be related to a service-connected disability, to specifically include his service-connected cervical spondylosis with degenerative disc disease.  An opinion is necessary that takes all evidence into consideration, and that also considers the likelihood that sleep apnea is secondary to service-connected disability.  

Additionally, any outstanding treatment records relevant to these two claims should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed tuberculosis and sleep apnea.  

2.  Thereafter, schedule the Veteran for VA examinations of his claimed tuberculosis and sleep apnea, by appropriate medical professionals, preferably specialist physicians such as a pulmonologist and sleep medicine specialist, respectively.  The entire claims file, to include all electronic files, must be reviewed by the respective examiners. 

Tuberculosis Examination:
The tuberculosis examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran: had an active tuberculosis infection in service; or has or has had an active tuberculosis infection that had its onset during, or is otherwise related to, his active service.  

The examiner should comment on the meaning of any positive tuberculin PPD testing in service and whether a positive test indicates more than mere exposure to TB, and comment on the reason the Veteran was taking Pyridoxine or Isoniazid or any other medication or treatment after and in connection with a positive tuberculin PPD test in service.
 
Sleep Apnea Examination:
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran: has sleep apnea that had its onset during, or is otherwise related to his active service; or is proximately due to or aggravated by his cervical spondylosis with degenerative disc disease or by any other service-connected disability or combination of such disabilities.

The reports of the examinations must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

